Exhibit 10.1




[f8k030612_ex10z1001.jpg] [f8k030612_ex10z1001.jpg]

Seismic Services Agreement
















Terrex Pty Ltd

ABN 41 090 147 274

(Terrex)




and







Great South Land Minerals Limited

ABN 54 068 650 386

(Customer)





























--------------------------------------------------------------------------------

Table of Contents

1.

Definitions and interpretation

3

1.1

Definitions

3

1.2

Interpretation

5

2.

Services

6

2.1

Services

6

2.2

Compliance

6

2.3

Seismic Recording Commencement Date

6

3.

Remuneration and Terms

6

3.1

Payment to Terrex

6

3.2

Variation of Charges

6

3.3

Payment Terms

6

4.

Work Changes

7

4.1

Work Changes and Change Orders

7

4.2

Impact of the Change Order on costs and time

7

4.3

Terrex Change Order Proposal

7

4.4

Dispute

7

5.

Representative

7

5.1

Terrex Representative

7

5.2

Customer Representative

8

6.

Liabilities and Indemnities

8

6.1

Indemnity by Terrex

8

6.2

Indemnity by Customer

8

6.3

Liability for Complaints

9

6.4

Indemnification Survives Termination

9

6.5

Consequential Loss

9

7.

Provision of Information

9

8.

Care for the Environment

9

9.

Insurance

10

9.1

Insurance

10

9.2

General Insurance Provisions

10

9.3

Subcontractors

11

10.

Force Majeure

11

10.1

Force Majeure Events

11

10.2

Force Majeure Declaration

11

10.3

Cessation of Force Majeure Event

11

11.

Termination

12

11.1

Advance Payment Default

12

11.2

Termination for Convenience

12

11.3

Termination for Serious Default

12

11.4

Procedure on Termination

12

12.

Dispute Resolution

12

12.1

Notice of Dispute and Meeting

12

12.2

Continue to Perform

12

12.3

Procedure

12

12.4

Condition Precedent

13

12.5

Good Faith

13

13.

GST

13

13.1

Definitions

13

13.2

Consideration is GST exclusive

14

13.3

Payment of GST

14

13.4

Reimbursement of expenses

14

14.

General

14

14.1

Successors and assigns

14

14.2

No assignment

14

14.3

Consents and approvals

14

14.4

No variation

14

14.5

Governing law and jurisdiction

14

14.6

Relationship of Parties

14

14.7

Entire understanding

14

14.8

No waiver

15

14.9

Notices

15

Schedule A – Basic Services Information

16

Schedule B – Charges Schedule

17

Annexure A – Scope of Work

21





2




--------------------------------------------------------------------------------

Terrex Seismic Services Agreement




Date

20 January 2012




Parties




1.

Terrex Pty Ltd ABN 41 090 147 274 of Level 4, 76 Kings Park Road, West Perth,
Western Australia 6008 (Terrex)




2.

The party described in item 1of the Schedule A (Customer)




Background




A.

Terrex provides safe, high quality 2D and 3D seismic services (using both
seismic vibrator and explosive sources) to companies involved in oil and gas
exploration & production, high resolution coal exploration and production
surveys, coal seam gas exploration, mineral exploration, mine development,
research and deep crust imaging.




B.

The Customer seeks to engage Terrex to perform the Services at the Area of
Operations.




C.

Terrex proposes to provide the Customer with the Services at the Area of
Operations in accordance with the terms of this Agreement.




Agreed terms




1.

Definitions and interpretation




1.1

Definitions




In this Agreement:




Acquisition Period means the period during which the Services will be provided
as set out in Schedule A;




Additional Advance Payment means the payment described in Schedule B;




Agreement means this agreement including the background, any schedules and any
annexures;




Annexure means an annexure to this Agreement;




Area of Operations means any site used in the performance of the Services, the
lands, waters and other places over, under, in or through which the Services are
undertaken and any other lands or water made available by the Customer, Terrex
or a Third Party for the purposes of this Agreement as listed in Schedule A;




Business Day means a day that is not a Saturday, Sunday, public holiday or bank
holiday in Western Australia;




Change Order means the change order defined in clause 4.1;




Charges means the charges for the Services as set out in the Charges Schedule;




Charges Schedule means the schedule of Charges set out in Schedule B;




Commencement Date means the date set out in Schedule A;




Corporations Act means the Corporations Act 2001 (Cth);




Customer Group means the Customer, the Customer Representative, its contractors,
its consultants, and their respective directors, officers, agents and employees;




Customer Representative is defined in clause 5.2(a);




Force Majeure Event means any act, event or cause including:




(a)

fires, torrential rainstorms, floods, radioactivity, windstorms, earthquakes,
epidemics or other damage from the elements or an act of God;





3




--------------------------------------------------------------------------------




(b)

riots, insurrection, war, acts of foreign enemies, acts of terrorism,
requisition or compulsory acquisition by any governmental or competent agency,
strikes, work bans and limitations;




(c)

actions or decrees or omissions of any federal, state territorial or
governmental authority;




(d)

disputes with native title claimants or Aboriginal people concerning
encroachment on sites of significance to such Aboriginal people where the
dispute is not as a result of any knowingly wilful or negligent act by any
member of the Terrex Group that results in a breach of this Agreement;




(e)

total or partial breakdown or stoppage of airline, railway, shipping or other
means of transportation; or




(f)

any other cause beyond the reasonable control of the Party affected,




to the extent that the act, event or cause directly results in another Party
being prevented from or delayed in performing one or more of its obligations
under this Agreement;




Information means the information provided by the Customer to Terrex and
described in Schedule A;




Initial Advance Payment means the payment described in Schedule B;




Insolvency Event means, in relation to a Party, any one or more of the following
events or circumstances:




(a)

being in liquidation or provisional liquidation or under administration;




(b)

having a receiver, receiver and manager, administrator, liquidator or analogous
person appointed to it or any of its property;




(c)

being taken under section 459F(1) of the Corporations Act to have failed to
comply with a statutory demand;




(d)

being unable to pay its debts or being otherwise insolvent;




(e)

becoming an insolvent under administration, as defined in section 9 of the
Corporations Act;




(f)

entering into a compromise or arrangement with, or assignment for the benefit
of, any of its members or creditors;




(g)

any analogous event or circumstance under the laws of any jurisdiction; or




(h)

taking any step or being the subject of any action that is reasonably likely to
result in any of the above occurring.




Lump Sum Payments means the lump sum payments set out in Schedule B and the
Scope of Works;




Party means Terrex or the Customer individually and Parties means Terrex and
Customer collectively;




Schedule means a schedule to this Agreement;




Scope of Work means the scope of seismic and related services to be performed by
Terrex under this Agreement as described in the Annexure to this Agreement and
subject to terms of clause 4;




Seismic Recording Commencement Date means the date set out in Schedule A;




Serious Default means a serious default under this Agreement committed by either
Party by:




(a)

a Party becomes insolvent or receivership (for financial or other reasons)
proceedings are commenced against that Party committing and Insolvency Event;




(b)

failing to remedy a material breach of this Agreement within 14 days;




(c)

suspending performance of its obligations under this Agreement contrary to the
terms of this Agreement; or




(d)

failing to comply with any Statutory Requirement.




Services mean the performance of seismic and related services in accordance with
the Scope of Work





4




--------------------------------------------------------------------------------




Standby Rate means the payment described in Schedule B




Statutory Requirements includes, without limitation:




(a)

any acts and ordinances of any country, state or territory in which any of the
Services are carried out; and




(b)

all other laws, regulations, conventions, orders and directions given by or on
behalf of any governmental or semi-governmental authority or body which may
apply to the Services contemplated by this Agreement;




Subcontractor means any person engaged by Terrex to perform any part of the
Services and includes, without limitation, consultants, suppliers and other
contractors;




Tax, Taxes or Taxation means all forms of taxes, duties, imposts, charges,
withholdings, rates, levies or other governmental impositions imposed, assessed
or charged by any Government Agency, together with all interest, penalties,
fines, expenses and other additional statutory charges resulting from a failure
to pay when due the full amount of any such imposition; and




Terrex Change Order Proposal means the proposal defined in clause 4.2(b)(ii);




Terrex Group means Terrex, any Subcontractors, and their respective directors,
officers, agents and employees;




Terrex Representative is defined in clause 5.1(a);




Third Party means any natural person, association of persons, company or other
body corporate or commercial entity of whatever character other than any member
of the Customer Group or any member of the Terrex Group.




1.2

Interpretation




In this Agreement, unless the context requires otherwise:




(a)

the singular includes the plural and vice versa;




(b)

a gender includes the other genders;




(c)

the headings are used for convenience only and do not affect the interpretation
of this Agreement;




(d)

other grammatical forms of defined words or expressions have corresponding
meanings;




(e)

a reference to a document includes the document as modified from time to time
and any document replacing it;




(f)

if something is to be or may be done on a day that is not a Business Day then it
must be done on the next Business Day;




(g)

the word "person" includes a natural person and any body or entity whether
incorporated or not;




(h)

the word "month" means calendar month and the word "year" means 12 months;




(i)

the words "in writing" include any communication sent by letter, facsimile
transmission or email or any other form of communication capable of being read
by the recipient;




(j)

a reference to a thing includes a part of that thing;




(k)

a reference to all or any part of a statute, rule, regulation or ordinance
(statute) includes that statute as amended, consolidated, re-enacted or replaced
from time to time;




(l)

wherever "include" or any form of that word is used, it must be construed as if
it were followed by "(without being limited to)";




(m)

money amounts are stated in Australian currency unless otherwise specified; and




(n)

a reference to any agency or body, if that agency or body ceases to exist or is
reconstituted, renamed or replaced or has its powers or functions removed
(defunct body), means the agency or body that performs most closely the
functions of the defunct body.





5




--------------------------------------------------------------------------------




2.

Services




2.1

Services




Terrex will provide the Services to the Customer.   




2.2

Compliance




In providing the Services to the Customer under this Agreement, Terrex will
comply, and will ensure that each of its Subcontractors complies, with:




(a)

the Scope of Works;




(b)

all applicable Statutory Requirements, including land access and environmental
approvals;




(c)

the Customer’s applicable safety, health and environment policies (provided that
copies are given to Terrex prior to the Commencement Date); and




(d)

the Customer’s contractual obligations to the Traditional Owners of the land the
subject of the Area of Operations (provided that Terrex is given written notice
of such contractual obligations).




2.3

Seismic Recording Commencement Date




The Customer agrees that 30 days prior to the Seismic Recording Commencement
Date, or as agreed in writing subsequent to the signing of this Agreement, it
will re-confirm to Terrex that the Seismic Recording Operations as per the Scope
of Operations in Part 1 of Annexure A of this Agreement are able to commence on
that date. The Customer agrees that should they delay the Seismic Recording
Commencement Date subsequent to this confirmation:




(a)

it releases Terrex to allocate the crews, equipment and resources required to
provide the Services to other work at the discretion of Terrex, and both Parties
will use their best endeavours to agree to a new Seismic Recording Commencement
Date; or




(b)

the Customer will pay the daily Standby Rate for the period between the original
Seismic Recording Commencement Date and the new Seismic Recording Commencement
Date to retain all crews, equipment and resources required to provide the
Services.




3.

Remuneration and Terms




3.1

Payment to Terrex




In consideration for performing the Services required by this Agreement the
Customer will pay Terrex the Charges.  




3.2

Variation of Charges




(a)

The Charges are subject to revision and amendment by Terrex up to the
Commencement Date.




(b)

If the Services have not been fully performed within 12 months of the date of
this Agreement, or if Terrex's costs to perform the Services materially increase
from those anticipated at the date of this Agreement, Terrex may vary the
Charges by written notice to the Customer (Charge Variation Notice).  




(c)

The Charges will, from the date the Charge Variation notice is given, be as
varied in the Charge Variation Notice unless, within seven days of the Charge
Variation Notice being given, the Customer provides written notice to Terrex
that it does not accept the Charges as varied in the Charge Variation Notice
(Dispute Notice).  If the Customer provides a Dispute Notice then the parties
will, for a period of seven days after the Dispute Notice is given, negotiate in
good faith the variation of the Charges.  




(d)

If the parties are unable to agree on the variation of Charges after such period
of good faith negotiation then the Charges as varied in the Charge Variation
Notice will apply from the date the Charge Variation Notice is given unless the
Customer provides Terrex with a notice terminating this Agreement under clause
11.2(a) before the date seven days after the end of the good faith negotiation
period.





6




--------------------------------------------------------------------------------




3.3

Payment Terms




(a)

Unless the Charges Schedule provides otherwise, Terrex will invoice the Customer
on the 1st and 16th day of each month.




(b)

Provided that an invoice is not in dispute, the Customer will pay each invoice
within 15 days of receipt of the invoice. Payments outstanding for a period
greater than 30 days will be charged interest, accruing at a rate of 1.0% per
month or part month.




(c)

If any invoice (in whole or in part) is in dispute, the undisputed amount will
be paid within 15 days of receipt of the invoice.  Parties will resolve the
dispute about the outstanding amount in accordance with the dispute resolution
procedure described in clause 12.




4.

Work Changes




4.1

Work Changes and Change Orders




The Customer may request that additional or varied seismic and related services
be performed by Terrex upon notifying Terrex in writing (Change Order).  




4.2

Impact of the Change Order on costs and time




If Terrex reasonably determines that a Change Order:




(a)

will not impact Terrex's cost or time of performing the Services, Terrex will
execute the Change Order, provide the executed Change Order to the Customer, and
perform the Services in accordance with the Change Order;




(b)

will impact Terrex's cost or time of performing the Services, Terrex:




(i)

will not proceed as specified in the Change Order until the steps in clauses 4.3
- 4.4 are satisfied; and




(ii)

will as soon as reasonably practicable provide the Customer with written notice
specifying the increase or decrease in the cost or time required to perform the
Services pursuant to the Change Order (Terrex Change Order Proposal); or




(c)

relates to services beyond the reasonable capability of Terrex or which will
result in the contravention of any safety, health and environment policy of the
Parties or the Statutory Requirements, Terrex may refuse to comply with the
Change Order.




4.3

Terrex Change Order Proposal




(a)

As soon as reasonably practicable, the Customer will review the Terrex Change
Order Proposal and accept, reject or modify its terms.  The Customer will then
return the reviewed Terrex Change Order Proposal to Terrex for reconsideration.




(b)

If and when the Parties reach an agreement regarding Terrex Change Order
Proposal, the Parties will execute the Change Order.  




(c)

The Change Order will be treated as an amendment to the Scope of Work and Terrex
will proceed as specified in the Change Order.




4.4

Dispute




If the Parties fail to reach an agreement relating to the Change Order, Terrex
is not required to comply with the Change Order.




5.

Representative




5.1

Terrex Representative




(a)

Prior to the Commencement Date, Terrex will appoint the individual described
Schedule A to act as its representative (Terrex Representative) in all matters
relating to the performance of the Services but excluding the modification of
any provision of this Agreement.  





7




--------------------------------------------------------------------------------




(b)

Terrex will authorise the Terrex Representative to direct and control Terrex's
performance of the Services at the Area of Operations and to liaise with the
Customer Representative regarding the performance of the Services and any
disputes concerning the performance of the Services.




(c)

Terrex will provide 14 days notice to the Customer of any proposed changes to
the Terrex Representative.




5.2

Customer Representative




(a)

The Customer will appoint and maintain an individual, as set out in Schedule A,
to represent the Customer and to liaise with Terrex on all day to day matters
(Customer Representative).




(b)

The Customer Representative does not have authority to agree to any amendment or
variation of any of the terms or provisions of this Agreement or to waive any of
the rights, duties or liabilities of the Customer.




6.

Liabilities and Indemnities




6.1

Indemnity by Terrex




(a)

Terrex will indemnify, defend and hold harmless the Customer Group from and
against any loss, damage, liability, expense and costs (including reasonable
legal costs), suffered or incurred, in respect of any:




(i)

personal injury or sickness including death of Customer Group personnel; or




(ii)

damage to any real or personal property of the Customer Group,




arising from the performance of the Services, except as is caused by the breach
of this Agreement by, or the negligence or wilful misconduct of, any member of
the Customer Group.




(b)

Terrex will be liable for and will indemnify, defend and hold harmless the
Customer Group against any liability, loss, damage, claim or legal action of
whatsoever nature arising under any legislation or at common law in respect of:




(i)

the failure of Terrex to obtain, maintain, keep up and renew any consent,
license, permits or authority necessary for the performance of its obligations
under this Agreement (other than those required to be obtained by the Customer
under clause 6.2(b)).




(ii)

the death, sickness or injury of any Third Party, caused by the breach of this
Agreement by, or the negligence of, any member of the Terrex Group in
performance of the Services.




(iii)

loss, destruction of, injury or damage to, or loss of use of any Third Party
property (real and personal) arising out of or caused by any act of any member
of the Terrex Group in performance of the Services.




(iv)

loss, destruction of, or injury or damage to, or loss or use of any and all
property (real and personal) arising out of or caused by the improper repair,
maintenance or usage of fences and gates on the Area of Operations by any member
of the Terrex Group.




(c)

Terrex will be responsible for and agrees to indemnify, defend and hold harmless
the Customer against loss, damage or destruction to seismic tapes, the subject
of this Agreement. The care and custody in seismic tapes will transfer from
Terrex to the Customer once seismic tapes are delivered to the Customer (or its
nominated processing house) and receipt has been acknowledged by the Customer in
writing.




6.2

Indemnity by Customer




(a)

The Customer will indemnify, defend and hold harmless the Terrex Group from and
against any loss, damage, liability, expense and costs (including reasonable
legal costs), suffered or incurred, in respect of:




(i)

any personal injury or sickness (including death) of the Terrex Group personnel;
or




(ii)

any damage to any real or personal property of any member of the Terrex Group,




arising from the performance or non-performance of the Services, except as is
caused by the breach of this Agreement by, or the negligence or wilful
misconduct of, any member of the Terrex Group.





8




--------------------------------------------------------------------------------




(b)

The Customer is responsible for making all applications and obtaining all
permitting approvals required for Terrex to perform the Services including
Government, Local Shire, main roads, public utilities and services where
required, landholders, native title claimants, cultural heritage groups,
environmental groups and stakeholders or any other parties whose property or
services may be affected by Terrex performing the Services.




6.3

Liability for Complaints




(a)

If any substantiated complaint concerning Terrex’s operations is received by the
Customer from a landowner/occupant or pastoral leaseholder and that complaint
arises due to a breach by Terrex of its obligations under this Agreement, the
Customer will notify Terrex orally, followed by issue of a written notice, at
which time Terrex will use its best endeavours to rectify the complaint as soon
as is reasonably practical, or in any event within seven days from the time of
receipt of the written notice.




6.4

Indemnification Survives Termination




The provisions for indemnification in clauses 6.1 and 6.2 will survive the
expiry or termination of this Agreement, regardless of whether any claim or
legal action is commenced prior to or after the expiry or termination of this
Agreement provided that the conduct giving rise to the loss, liability, damage,
destruction or claim the subject of the indemnity occurred during the term of
this Agreement.




6.5

Consequential Loss




(a)

Notwithstanding any provision to the contrary in any other clause of this
Agreement, the Customer will not be liable to Terrex and Terrex will not be
liable to the Customer, and the Customer and Terrex each waive and release any
claim against the other and indemnify each other against such claims, for
consequential loss or damage, however and whenever arising and whether arising
under this Agreement or as a result of the performance of this Agreement, and
whether based on negligence, breach of warranty, breach of contract, strict
liability or otherwise provided.




(b)

The expression “consequential loss or damage” includes, but is not limited to,
loss of revenue or profit (actual or anticipated), loss of production, loss of
use of capital, increased costs of operations, loss of market and business
opportunity, loss of financing and increased costs of capital.




7.

Provision of Information




(a)

The Customer will provide to Terrex any Information it may have access to and
which may be relevant to the performance of the Services as soon as practicable
and prior to the Commencement Date.




(b)

In the event that the Information is inaccurate, incomplete or erroneous, the
Customer will be liable to Terrex for any loss, damage or expense incurred by
Terrex as a result of Terrex’s reliance on the Information.




8.

Care for the Environment  




(a)

Terrex will take all necessary steps in order to ensure that damage to the
environment is minimised and that all operations are conducted in accordance
with all Statutory Requirements and the Customer’s applicable safety, health and
environment operating policies (provided that copies are given to Terrex prior
to the Commencement Date).




(b)

Terrex will ensure that machinery and vehicle movements in the Area of
Operations will be kept to a minimum and that vehicles and machinery will be
parked in a compact area immediately adjacent to such areas to be worked.




(c)

Terrex will, at all times, ensure that no member of the Terrex Group deposits
refuse or other rubbish or abandons machinery, motor vehicles, plant or other
materials on any part of the Area of Operations.  Terrex will at the conclusion
of operations in any particular area in which the Services are being carried out
ensure that such area is restored to a neat and tidy condition with all refuse,
litter and other rubbish removed.




(d)

Terrex will leave gates as they are found and will replace or repair any fence
or gates that may be damaged by Terrex in the Area of Operations in the course
of providing the Services.  Any such repairs or replacements will be at Terrex’s
expense except where repairs or replacements are directly due to the negligence,
act or omission of any member of the Customer Group.




(e)

Terrex will ensure that no animals or firearms are brought by any member of the
Terrex Group into the Area of Operations.





9




--------------------------------------------------------------------------------




(f)

Terrex will take such steps as are reasonably required by the Customer and
agreed to by Terrex to avoid the spread of noxious weeds in the Area of
Operations.  When notified in writing and with supporting map documentation by
the Customer that part of the survey is to be conducted in an area affected by
noxious weed infestation, Terrex will ensure that vehicles are cleaned
thoroughly and all seeds removed when leaving the area.  The cleaning process
will be that agreed to by both the Customer and Terrex and may comprise, but not
necessarily be limited to, removing seeds from tyres, fenders and clothing by
brushing.




9.

Insurance




9.1

Insurance




Terrex will maintain for the duration of the Agreement and for a period of not
less than 12 months past termination of the Agreement, the following classes of
insurance:




(a)

Public Liability Insurance




(i)

Covering all sums which Terrex will become legally liable to pay as compensation
consequent upon accident, sickness of, death of, or bodily injury (including
illness), to any Third Party person or accidental loss of or damage and
destruction to property of a Third Party.




(ii)

The limit of liability will be $20,000,000 for any one occurrence or in respect
to each period of insurance.




(iii)

Terrex will ensure that the Customer is named as an additional insured under
such cover with a cross liability clause.




(b)

Plant and Equipment Insurance




Covering for their full insurable value all mobile plant, equipment, buildings
and property used or to be used under this Agreement (except mobile plant,
equipment, buildings and property which is the property of the Customer) against
all insurable loss or damage to the current value at the time loss or damage
occurs.




(c)

Workers Compensation Insurance




Covering legal liability to Terrex’s employees to $100,000,000 for any one
person or number of persons arising out of the one event or period of insurance
in accordance with the laws and/or regulations of any State and/or Territory in
which the Services are performed. Such cover will include a Principal’s
Indemnity in favour of the Customer for both benefits under the Workers’
Compensation and Injury Management Act 1981 (WA) and at common law.




(d)

Motor Vehicle and Third Party Liability Insurance




In respect of all motor vehicles (which expression will include any item of
plant or equipment which is licensed in accordance with the Statutory
Requirements of any State or Territory in which such vehicles are being used in
the performance of the Services) a comprehensive policy covering physical loss
or damage to all registered motor vehicles including a Third Party property
damage limit of not less than $15,000,000.  Terrex will in addition to complying
with the requirements hereof comply with all Statutory Requirements concerning
the arrangement of Motor Vehicle Third Party Liability Insurance in respect of
the ownership, possession, operations or use of motor vehicles.




(e)

Magnetic Tape Insurance




Terrex will ensure that all acquired seismic data is written to two LTO
Cartridges simultaneously such that two originals, A and B are generated.  On a
daily basis both cartridges will be removed from the recording truck and stored
in the Crew Manager’s office until shipment from Terrex’s seismic crew to the
Customer’s nominated destination.  Seismic data will be shipped from the seismic
crew to the Customer’s offices and to the Customer’s nominated data processing
house every seven days or as requested so that one data set is sent to each such
destination.  




9.2

General Insurance Provisions




(a)

The insurance arranged by Terrex will be effective prior to the commencement of
the Services and will be maintained in full force and effect with a reputable
insurance company for the period as detailed in clause 9.1.





10




--------------------------------------------------------------------------------




(b)

Terrex will at all times be responsible for complying with and abiding by the
terms and conditions of the insurance arranged by Terrex and for the payment of
all excesses which may be contained within the terms and conditions of such
insurance policies.




(c)

Terrex will also provide, at the request of the Customer from time to time,
documentation evidencing Terrex’s insurance as prescribed in clauses 9.1(a) –
9.1(d) and the payment by Terrex of all premiums and charges due in respect of
such insurance.




(d)

The examination of the documentation provided by Terrex to the Customer under
clause 9.2(c) does not relieve Terrex of its responsibility to arrange
insurances, nor does it otherwise relieve Terrex of any other responsibility
under this Agreement.   




9.3

Subcontractors




Where contracts are entered into between Terrex and Subcontractors for provision
of Services such as surveying, line preparation, fencing, uphole drilling or
uphole logging, Terrex will ensure that each of its Subcontractors effect
similar insurances to those required of Terrex under this Agreement.




10.

Force Majeure




10.1

Force Majeure Events




(a)

Where a failure or delay by a Party (the Affected Party) in the performance of
its obligations under this Agreement is caused, directly or indirectly, by a
Force Majeure Event, the Affected Party is not liable for that failure or delay.
 




(b)

Clause 10.1(a) does not apply to the extent that the Force Majeure Event was
caused by the fault or negligence of the Affected Party or the Force Majeure
Event has finished.




10.2

Force Majeure Declaration




(a)

After a continuous period of seven days of the Affected Party being prevented
from performing its obligations under this Agreement by or as a result of a
Force Majeure Event, the Affected Party will as soon as practicable give the
other Party written notice containing the full particulars of the Force Majeure
Event and the reasons why the Force Majeure Event prevents the Affected Party
from performing its obligations under this Agreement (Force Majeure
Declaration).




(b)

Following the delivery of a Force Majeure Declaration, Terrex will have the
option to demobilise from the Area of Operations in order to pursue other works,
subject to the following conditions:




(i)

if directed by the Customer, Terrex will, as soon as reasonably practicable,
return to the Area of Operations to perform the balance of the Services and its
obligations under the Agreement up to a maximum amount equal to the outstanding
amounts payable by the Customer to Terrex under this Agreement as at that time;




(ii)

there will be no adjustment to the amounts payable by the Customer to Terrex
under this Agreement, other than any adjustment in respect to clause 3.2 whether
before or after the Force Majeure Declaration; and




(iii)

the Customer will reimburse Terrex for the cost of remobilising the Terrex Group
personnel, plant and equipment.  Terrex will provide copies of invoices of
internal costs to substantiate its claim for remobilisation costs under this
clause 10.2(b)(iii)).




10.3

Cessation of Force Majeure Event




(a)

In the event that a Force Majeure Event results in delays with a continuous
duration of less than seven days or, if the Force Majeure Event lasts for a
period of seven days or more and Terrex does not demobilise from the Area of
Operations pursuant to clause 10.1(b), then upon cessation of the Force Majeure
Event, the Affected Party will, as soon as reasonably practicable, recommence
the performance of its obligations under the Agreement at the Area of
Operations.




(b)

Where the Affected Party is Terrex, Terrex will provide to the Customer a
revised schedule for performance of the Services in order to minimise the
effects of the delay caused by the Force Majeure Event (if any).





11




--------------------------------------------------------------------------------




11.

Termination




11.1

Advance Payment Default




(a)

Terrex may terminate this Agreement immediately should the Customer not meet the
terms of the Advance Payment Requirement per Schedule A. Such termination would
render all invoices issued as being cancelled as from when notice of termination
is provided to the Customer.




11.2

Termination for Convenience




(a)

Either Party may terminate this Agreement for convenience upon providing written
notice of termination to the other Party at least 7 days prior the date of
termination in accordance with the terms of this clause 11.2(a).




(b)

Neither Party shall by the termination of this Agreement be relieved of its
respective obligations and liabilities arising from or in connection with any
services provided pursuant to this Agreement prior to the effective date of the
termination.




(c)

Terrex will be entitled to compensation for all Services performed up to the
date of termination, plus any demobilisation charge per Schedule B to this
Agreement.




11.3

Termination for Serious Default




(a)

If a Party commits a Serious Default, the other Party may, by written notice,
require the party in default to remedy the Serious Default (Remedy Notice).  




(b)

In the event that the Party in default fails to remedy the Serious Default or
submit a plan for remedying the Serious Default that is satisfactory to the
other Party, in the other Party’s absolute discretion, within seven days of the
date of receipt of the relevant Remedy Notice, the other Party may immediately
terminate this Agreement by written notice to the Party in default.




11.4

Procedure on Termination




(a)

Upon termination of this Agreement, Terrex will:




(i)

cease performance of the Services; and




(ii)

deliver to the Customer all property of the Customer in its possession together
with all electronic data and seismic tapes for Services performed up to the date
of termination; and




(iii)

demobilise from the Area of Operations all persons, plant, vehicles, equipment
of the Terrex Group.




(b)

Upon termination of this Agreement, the Customer will:




(i)

pay Terrex for the full value of Services performed in compliance with this
Agreement (including any commitments for materials made) up to and including the
effective date of termination, including any costs of demobilisation of Terrex’s
equipment or personnel




12.

Dispute Resolution




12.1

Notice of Dispute and Meeting




If a dispute arises between Terrex and the Customer concerning any matter
arising under this Agreement other than a dispute covered by clause 3.2(c)
(Dispute) then either Party may deliver by hand or send by certified mail a
notice of Dispute (Dispute Notice) in writing identifying and providing details
of the Dispute.




12.2

Continue to Perform




Notwithstanding the existence of a Dispute, each Party will continue to perform
its obligations under this Agreement. The existence of a Dispute will not
prejudice either Party's right to terminate this Agreement.




12.3

Procedure




(a)

Within 10 days of service of a notice of Dispute, the Customer Representative
and the Terrex Representative will meet and, in good faith, attempt to resolve
the Dispute.





12




--------------------------------------------------------------------------------




(b)

If within 2 days of the first meeting under clause 12.3(a), the Dispute is not
resolved, the Customer Representative and the Terrex Representative will meet
within a further 10 days and, in good faith, attempt to resolve the Dispute.




(c)

If, within 21 days of the first meeting under clause 12.3(b), the Dispute is not
resolved, the Managing Director of the Customer (or their delegated
representative) and the Managing Director of Terrex (or their delegated
representative) will meet within a further 10 days and, in good faith, attempt
to resolve the Dispute.




(d)

If further to clause 12.3(c) the Dispute is not resolved by agreement, a Party
may give a further notice (Arbitration Notice) to the other Party.




(e)

An Arbitration Notice must:




(i)

identify and particularise in reasonable detail the matter(s) in dispute; and




(ii)

require the matter(s) in dispute to be referred to arbitration in accordance
with the following paragraphs in this clause.




(f)

Unless the Parties agree on an arbitrator, any Party may request the President
of the Law Society of Western Australia (Inc) to nominate a single independent
arbitrator.




(g)

In any arbitration:




(i)

the proceedings will be conducted in accordance with the Commercial Arbitration
Act 1985 (WA) except to the extent that it is inconsistent with this Agreement;




(ii)

a Party may be represented by a legal practitioner; and




(iii)

the Parties irrevocably consent to any Party to the arbitration proceedings:




(A)

applying to any court having jurisdiction for the determination of any question
of law that may arise in the course of the arbitration; or




(B)

appealing to any court having jurisdiction on any question of law arising out of
an award by an arbitrator.




12.4

Condition Precedent




(a)

Each Party expressly agrees not to commence any action in any court in relation
to a Dispute (other than where a Party seeks urgent injunctive or declaratory
relief) unless and until all of the provisions of clause 12.1 and 14.3 have been
met.




(b)

If Terrex initiates any legal or administrative proceeding claiming payment of
money from the Customer in contravention of its obligations under clause 12.4(a)
then, without limiting other rights or remedies of Customer, the Customer will
be entitled to plead this clause as a bar to any such proceedings.




12.5

Good Faith




The Parties will act in good faith towards each other and in a spirit of mutual
trust and cooperation in the performance of their contractual obligations under
this Agreement.




13.

GST




13.1

Definitions




In this clause 13:




(a)

the expressions Consideration, GST, Input Tax Credit, Recipient, Supply, Tax
Invoice and Taxable Supply have the meanings given to those expressions in the A
New Tax System (Goods and Services Tax) Act 1999 (GST Act); and




(b)

Supplier means any party treated by the GST Act as making a Supply under this
Agreement.





13




--------------------------------------------------------------------------------




13.2

Consideration is GST exclusive




Unless otherwise expressly stated, all prices or other sums payable or
Consideration to be provided under or in accordance with this Agreement are
exclusive of GST.




13.3

Payment of GST




(a)

If GST is imposed on any Supply made under or in accordance with this Agreement,
the Recipient of the Taxable Supply must pay to the Supplier an additional
amount equal to the GST payable on or for the Taxable Supply, subject to the
Recipient receiving a valid Tax Invoice in respect of the Supply at or before
the time of payment.




(b)

Payment of the additional amount must be made at the same time and in the same
way as payment for the Taxable Supply is required to be made in accordance with
this Agreement.




13.4

Reimbursement of expenses




If this Agreement requires a party (the First Party) to pay for, reimburse, set
off or contribute to any expense, loss or outgoing (Reimbursable Expense)
suffered or incurred by the other party (the Other Party), the amount required
to be paid, reimbursed, set off or contributed by the First Party will be the
sum of:




(a)

the amount of the Reimbursable Expense net of Input Tax Credits (if any) to
which the Other Party is entitled in respect of the Reimbursable Expense (Net
Amount); and




(b)

if the Other Party's recovery from the First Party is a Taxable Supply, any GST
payable in respect of that Supply,




such that after the Other Party meets the GST liability, it retains the Net
Amount.




14.

General




14.1

Successors and assigns




This Agreement binds and benefits the Parties and their respective successors
and permitted assigns under clause 14.2




14.2

No assignment




A Party cannot assign or otherwise transfer the benefit of this Agreement
without the prior written consent of the other Party.




14.3

Consents and approvals




Where anything depends on the consent or approval of a Party then, unless this
Agreement provides otherwise, the consent or approval may be given conditionally
or unconditionally or withheld, in the absolute discretion of that Party.




14.4

No variation




This Agreement cannot be amended or varied except in writing signed by the
Parties.




14.5

Governing law and jurisdiction




This Agreement is governed by and must be construed in accordance with the laws
in force in Western Australia.  The Parties submit to the exclusive jurisdiction
of the courts of that State and the Commonwealth of Australia in respect of all
matters arising out of or relating to this Agreement, its performance or subject
matter.




14.6

Relationship of Parties




Unless this Agreement expressly provides otherwise, nothing in this Agreement
may be construed as creating a relationship of partnership, of principal and
agent or of trustee and beneficiary.




14.7

Entire understanding




This Agreement contains the entire understanding between the Parties concerning
the subject matter of the Agreement and supersedes all prior agreements and
communications between the Parties.  Each Party acknowledges that, except as
expressly stated in this Agreement, that Party has not relied on any
representation, warranty or undertaking of any kind made by or on behalf of
another Party in relation to the subject matter of this Agreement.





14




--------------------------------------------------------------------------------




14.8

No waiver




A failure, delay, relaxation or indulgence by a Party in exercising any power or
right conferred on the Party by this Agreement does not operate as a waiver of
the power or right.  A single or partial exercise of the power or right does not
preclude a further exercise of it or the exercise of any other power or right
under this Agreement.  A waiver of a breach does not operate as a waiver of any
other breach.




14.9

Notices




Any notice or other communication to or by a Party under this Agreement:




(a)

may be given by personal service, post or facsimile;




(b)

must be in legible English writing and addressed in accordance with the details
set out in item 8 of Schedule A;




(c)

in the case of a corporation, must be signed by an officer or authorised
representative of the sender; and




(d)

is deemed to be given by the sender and received by the addressee:




(i)

if delivered in person, when delivered to the addressee;




(ii)

if posted, 2 Business Days (or 6, if addressed outside Australia) after the date
of posting to the addressee whether delivered or not; or




(iii)

if sent by facsimile transmission, on the date and time shown on the
transmission report by the machine from which the facsimile was sent which
indicates that the facsimile was sent in its entirety and in legible form to the
facsimile number of the addressee notified for the purposes of this clause,




but if the delivery or receipt is on a day which is not a Business Day or is
after 4.00 pm (addressee's time), it is deemed to have been received at 9.00 am
on the next Business Day.





15




--------------------------------------------------------------------------------




Schedule A – Basic Services Information




Item

Description

Details

1

Customer

Name:

Great South Land Minerals Limited (ABN 54 068 650 386)




Address:

Level 3, 65 Murray Street, Hobart, TASMANIA, 7000

PO Box 1603, Hobart, TASMANIA 7000




2

Seismic Recording Commencement Date

31 January 2012, subject to Tasmanian Government approvals

3

Commencement Date

25 January 2012, subject to Tasmanian Government approvals

4

Area of Operations

EL 14/2009, Tasmania

5

Customer

Representative

Name:

Paul Heath

    

Title:

Chief Operations Officer

Address:

Level 3, 65 Murray Street

Hobart, TAS, 7001

Tel:

+61 3 6231 3529

Fax:

+61 3 6234 9075

Mob:

0428 205 650

Email:

Paul.heath@gslm.com.au

6

Terrex

Representative

Name:    

Patrick Mee

Title:       

Operations Manager

Address:

22 Crockford Street

Banyo QLD 4014

Tel:

+ 617 3621 0300

Fax:

+ 617 3266 7345

Mob:

+61 419 996 8886

Email:

patrick@terrexseismic.com

7

Information

The Customer will provide to Terrex:

(a)

maps with details of all lines

(b)

topographic maps of the area of operations

(c)

confirmation of all approvals and permitting, including any special conditions
contained therein

8

Notices

Terrex:

Name:     Matthew Wright

Position: Chief Financial Officer

Address: PO Box 1975

               West Perth, WA 6872

Tel:         + 618 9235 4600

Fax:        + 618 9324 3640

Email:     matt@terrexseismic.com

Customer:

Name:     Paul Heath

Position: Chief Operations Officer

Address: Level 3, 65 Murray Street

Hobart, TAS, 7001

Tel:

+61 3 6231 3529

Fax:

+61 3 6234 9075

Email:

Paul.heath@gslm.com.au

9

Invoices to be sent to:

Customer Operations:

Name:     Paul Heath

Position: Chief Operations Officer

Tel:         +61 3 6231 3529

Email:     Paul.heath@gslm.com.au

Customer Accounts:

Name:     Gerry Murrell

Position: Finance Officer

Tel:         +61 362313529

Email:     accounts@gslm.com.au








16




--------------------------------------------------------------------------------

Schedule B – Charges Schedule

Payment Category

Description

Charge (excluding GST)

ADVANCE PAYMENT

 

 

1.1

Initial Advance Payment

Fixed

$3,236,693.00

1.2

Additional Advance Payment

Fixed

As required

 

 

 

TRAFFIC MANAGEMENT

 

 

1.3

Traffic Management Charge

Reimbursable

Cost

1.4

Subcontractor Management Fee

 

5%

 

 

 

EQUIPMENT SECURITY

 

 

1.5

Equipment Security Charge

Reimbursable

Cost

1.6

Subcontractor Management Fee

 

5%

 

 

 

SURVEY & PEGGING

 

 

1.7

Mobilisation

Fixed

$10,000.00

1.8

Standby

Per hour

$149.00

1.9

Wash down

Per hour

$149.00

1.10

Peg & Survey

Per hour

$378.00

1.11

Consumables

Per km

$38.00

1.12

Subcontractor Management Fee

 

5%

 

 

 

LINE CLEARING

 

 

1.13

Equipment Security Charge

Reimbursable

Cost

1.14

Subcontractor Management Fee

 

5%

 

 

 

SESIMIC ACQUISITION

 

 

1.15

Mobilisation

Fixed

 

1.16

Vibrator Trucking

Fixed

 

1.17

Demobilisation

Fixed

 

1.18

Spread Layout

Fixed

 

1.19

Spread Pickup

Fixed

 

1.20

Vehicle wash down

Per hour

 

1.21

Seismic Recording Rate

Per hour

 

1.22

Standby Rate

Per Hour

 

 

 

 

SEISMIC PROCESSING & INTERPRETATION

 

 

1.23

Seismic Processing

Fixed

 

 

 

 

SEISMIC INTERPRETATION

 

 

1.24

Setup, Integrate Data and Interpret

Fixed

 

 

 

 




Notes:




Advance Payment




The Customer agrees to pay Terrex the Initial Advance Payment, and if required
the Additional Advance Payment accordance with paragraphs (a), (b) and (c)
below:




(a)

The Customer will pay Terrex an Initial Advance Payment of $3,236,693.00 within
24 hours of execution of this Agreement. Should the Customer fail to remit the
Initial Advance Payment within these terms Terrex reserves the right to void the
invoice and/or to terminate this Agreement (at the sole discretion of Terrex)
with immediate effect.




(i)

The Initial Advance Payment of $3,236,693.00 will be deducted from invoices
generated per clause 3 of this Agreement to only the value of such invoice, such
that no further balance of monies shall be payable to Terrex until the full
value of the Initial Advance Payment is consumed by operations in accordance
with the Charges Schedule in this Schedule B and clause 3 of this Agreement





17




--------------------------------------------------------------------------------




(b)

The Customer will pay Terrex an Additional Advance Payment should it become
apparent to Terrex that the total charges payable to Terrex to complete the
scope of works under this Agreement will exceed $3,236,693.00. The Addition
Advance Payment will be invoiced by Terrex to the Customer based on best
estimates at the time. The Additional Advance Payment must be remitted to Terrex
by the Customer within 24 hours of receiving the invoice from Terrex.




(i)

In the event that the Customer fails to remit the Additional Advance Payment on
the terms in (b) above Terrex reserves the right to terminate this Agreement
with immediate effect.




(c)

Should the total charges payable to Terrex to complete the scope of works under
this Agreement be less than the aggregate value of the Initial Advance Payment
and Additional Advance Payment made by the Customer, Terrex will refund to the
Customer the difference between the aggregate of the Initial Advance Payment and
Additional Advance Payment made less the value of the Services provided under
this Agreement.




1.3, 1.4 Traffic Management Charge




Reimbursable change at invoice cost plus 5% management fee




1.5, 1.6 Equipment Security Charge




Reimbursable change at invoice cost plus 5% management fee




1.13, 1.14 Line Clearing Charge




Reimbursable change at invoice cost plus 5% management fee




1.21 Seismic Recording Rate;




Working Time includes Travel time, Experimental time, Daily Test time, QC,
Recording time, Recording Truck move up time, Vibrator Move up time, Line Move
and Prospect Move time, Detour time, Waiting on Spread time unless waiting for
spread time and QC time becomes downtime if no operational reasons for it as
discussed between the birddog and Terrex’s Crew Manager.  Rates are inclusive of
all consumables.




1.8, 1.22 Standby Rate




Chargeable Rate for all delays to Recording and Mobilisation operations beyond
the control of the Contractor.  Standby Hours calculations are based on 12 Hour
nominal Working Days.  Standby Time is based on a Maximum Chargeable 10 Hrs/day.
 




Standby Time includes:




·

Working time lost due to wet or adverse weather conditions including wind noise,
fire-ban days etc.




·

Daily and Weekly Safety Meetings are charged 0.3 hrs/day at Standby rate.




·

Delays or extra time spent as a result of any act, default, direction,
instruction or request of Company or Company’s Representative, including time
waiting on Company’s instruction.




·

Time lost due to access restrictions or permitting problems beyond control of
the Contractor.




·

Crew Safety and Inductions as required by the Company.




·

Delays, wash-downs, inspections etc necessitated by compliance with government
regulations.




·

Delays due to Local Shire or Govt Traffic Management requirements




·

Days charged pursuant to clause 2.3(b) of this Agreement




Right to Review Prices and Charges




Terrex reserves the right to review, amend and adjust any prices or terms prior
to Commencement Date.





18




--------------------------------------------------------------------------------




Executed as an agreement




Hereto signed for and on behalf of Terrex Pty Ltd ABN 41 090 147 274

)

)

)

 

 

 

 

 

 

 

 

 

 

Matthew Wright

 

Joe Dwyer

 

 

 

Signature of CFO & Company Secretary

 

Witness

 

 

 

 

 

 

 

 

 

 

 

 

Matthew Wright

 

Joe Dwyer

Name (please print)

 

Name (please print)

 

 

 

 

 

 

6 February 2012

 

06 February 2012

Date (please print)

 

Date (please print)










Executed by Great South Land Minerals ABN 54 068 650 386 in accordance with
section 127(1) of the Corporations Act 2001 (Cth):

)

)

)

 

 

 

 

 

 

 

 

 

 

Malcolm Bendall

 

David Bendall

Signature of director

 

Signature of director *

 

 

*delete whichever does not apply

 

 

 

 

 

 

 

 

 

Malcolm Roy Bendall

 

David J Bendall

Name (please print)

 

Name (please print)

 

 

 

 

 

 

 

 

 

31stJanuary 2012

 

31stJanuary 2012

Date (please print)

 

Date (please print)








19




--------------------------------------------------------------------------------

Annexure A – Scope of Work




PART 1 – THE WORK




1.

Scope of Work




The recording of the following seismic program:




Name:

 

2012 GSLM Seismic Survey

Location:

EL14/2009, Tasmania Basin, Tasmania

Period:

February 2012

Size:

Approx 305 kms 2D Seismic

Program:

Seismic line locations as per maps to be supplied by Company




Terrex will be responsible for the following services:




i)

GPS Line Positioning, Pegging and Surveying

ii)

Traffic Management

iii)

Line Clearing

iv)

Seismic Recording Operations

v)

Seismic Processing & Date Interpretation




Seismic Data Shipments




The Contractor will supply seismic data in SEG D Format on LTO High Density Tape
Cartridges.




Two originals of all seismic data are recorded. The “A Copy” is couriered
independently of the “B Copy” to the Company’s chosen seismic data processing
centre.  Whilst the A Copy is in transit, the B Copy is retained on the seismic
crew. Once receipt of the A Copy of seismic data is acknowledged by the
processing centre, the B Copy is then couriered to the Company’s offices.




This ensures that the two original data sets are not in transit at the same
time.




Survey Timing




The planned acquisition time for this program is February 2012.





20




--------------------------------------------------------------------------------




PART 2 – PERSONNEL, EQUIPMENT, MATERIALS AND SUPPLIES




1.

SEISMIC ACQUISITION CREW – PERSONNEL




1.1.

Perth Head Office – West Perth




(Non-exclusive):

Head Office – West Perth

Brisbane Office – Banyo

TS & TC Managing Director / Geophysicist:

Stephen Tobin

 

EGM:

Joe Dwyer

 

CFO:

Matthew Wright

 

TS Operations Manager:

Richard Barnes

 

TS Geophysicist

Geoff Dunn

 

Senior Accountant:

Michelle Sweeney

 

Commercial Accountant

Petar Medic

 

Assistant Accountant:

Fiona Smith

 

Accounts Assistant:

Nicola Bowman

 

Purchasing Administrator:

Brian Hunt

 

TS Business Development Manager:

 

Jon Turner

TS Business Development Manager:

 

Leeton McHugh

TS Seinor Geophysicist

 

Richard Barnwell

TS Operations Manager:

 

Shane Goossens

TS Operations Manager:

 

Terry Ernst

TS Operations Manager:

 

Patrick Mee

TS Operations Manager:

 

Rob Heyer

TC Operations Manager:

 

Rob Brown

TS & TC HSE Manager:

 

Phil Graff

Personnel Administrator:

 

Diane Lakeman




1.2.

Recording Crew Personnel




2D SEISMIC CREW




Crew Management:

One (1) Senior Crew Manager:

One (1) HSE Representative:




Camp Personnel:

One (1) Geophone / Cable Repairperson:

One (1) Senior Vehicle Mechanic:




Vibrator Crew:

One (1) Senior Vibe Technician:

One (1) Lead Vibe Operator:

Three (3) Vibrator Operators:




Observing / Line Personnel:

One (1) Senior Sercel Observer:

One (1) Line Boss:

Four (4) Cable Personnel (2 Cable utes):

Two (2) Geophone Personnel (2 Phone utes):

Nine (6) Line Crew:

 




TOTAL 23 PERSONS IN THE FIELD





21




--------------------------------------------------------------------------------




2.

SEISMIC ACQUISITION CREW - EQUIPMENT




2.1.

RECORDING EQUIPMENT, SOURCE EQUIPMENT AND PARAMETERS




2.1.1.

RECORDING EQUIPMENT & PARAMETERS




·

2008 SERCEL 428 - 24 Bit 2D Seismic Data Acquisition System




§

Acquisition Type:

Sercel 428XL - 24 Bit Telemetry System

§

Energy Source:

3 x 50,000lb Peak Force

6x6 Vibrators Online

§

Vibrator Point Interval:

20 metres

§

Vibrator Array:

12 m Pad-Pad / No Moveups

§

Vibrator Array Location:

Centered on Station Pegs

§

Receivers:

12 x 10 Hz SM24 Geophones / Group

§

Receiver Interval:

20 metres

§

Receiver Array Location:

20 metres (12 phones with 1.67m phone

spacing)

§

Receiver Array:

Centred on the stations

§

Sweep Length:

2 x 12 sec sweeps

§

Number of Sweeps:

2 x 12 second sweeps /  VP

§

Sweep Type:

 

Monosweep

§

Sweep Frequencies:

6-140 HZ

§

Sweep Taper:

200 msec Taper

§

Sweep Control:

1200 sec/km

§

Accelerometers:

Sercel/Pelton

§

Similarity System:

Sercel/Pelton

§

Peak Force:

50,000 lbs

§

Hold Down Weight:

50,000 lbs

§

Vibrator Drive Level:

Force Control On - 80% Peak Force

§

Phase Lock:

Ground Force Phase Lock

§

No. of Channels:

300 Channels live

§

Fold:

150 Fold with 10m CDP interval

§

Record Length:

12.0 seconds

§

Correlation Sample Rate:

2 milliseconds

§

Written to Tape S.R.:

2 milliseconds

§

Output Data Format:

SEG D




2.1.2.

SOURCE EQUIPMENT




·

Four (3) HEMI 50  Truck mounted Vibrators:




§

Peak force is 50,000lbs per Vibe and

§

Hold-Down weight is 50,000lbs per Vibe




2.1.3.

VEHICLES




HEAVY CAMP VEHICLES




One (1)

2011

Isuzu 4x4

Recording Truck/ 15Kva Gen

One (1)

2011

Isuzu 4x4

Vibrator Service Vehicle

One (1)

2010

Isuzu

Spread Truck

One (1)

2010

Isuzu

Cable Repair Truck




Total Four (4) Heavy Camp Support Vehicles

  








22




--------------------------------------------------------------------------------




LIGHT CREW VEHICLES




One (1)

2011

V8 Toyota 4x4  Wagon

Party Manager

One (1)

2011

V8 Toyota 4x4  Wagon

HSE Representative

One (1)

2011

V8 Toyota 4x4  Wagon

Vibe Crew

One (1)

2011

V8 Toyota 4x4  Wagon

Front Line Crew

One (1)

2011

V8 Toyota 4x4  Wagon

Rear Line Crew

One (1)

2011

V8 Toyota 4x4  Traytop

Line Boss

One (1)

2011

V8 Toyota 4x4  Traytop

Trouble Shooter

Three (3)

2011

V8 Toyota 4x4  Traytop  

Cable Unit

One (1)

2011

V8 Toyota 4x4  Traytop  

Geophone Unit

One (1)

2011

V8 Toyota 4x4  Traytop  

Rotational Spare




Total Twelve (12) Toyota Line Vehicles




2.2.

SURVEY EQUIPMENT




·

To be provided by Terrex Spatial




2.3.

OFFICE EQUIPMENT AND COMMUNICATIONS




·

One (1) PC based Seismic Information Management System

·

One (1) Satellite Telephone in Recording Truck and PMs Office

·

Two (1) Motorola Syntrex or equivalent FM radio for Field Communications.

·

Assorted Daily and Monthly Operations forms, Safety and Environmental Incident
Report Forms, Safety and Systems Technical Manuals and Maintenance Handbooks




2.4.

OCCUPATIONAL HEALTH AND SAFETY STANDARDS




Pre-Survey HSE Preparation




·

Risk and Hazard Assessment completed following award of seismic Agreement.

·

Site Specific Safety Plan (SSSP) including Medivac Plan completed for each
seismic Agreement.

·

Personnel Interviews, Fitness Medicals, 5 Panel Drug Tests, Random Drug and
Alcohol testing on crew.

·

Personnel Contracts (Certified Australian Workplace Agreement), Induction Fixed
Course, Driving Assessment, Driver Training completed on crew.




Operations




·

Terrex is to comply with the Customer’s No Alcohol policy in relation to
provision of the Services

·

Crew Management / Communications System:




§

Crew Startup Induction/Safety Meeting

§

Daily Workgroup Toolbox Meetings

§

Weekly Senior Personnel Performance/Operations Meeting

§

Sunday Crew Safety Meeting




·

Sunscreens and UV blockout creams supplied at no cost to all crew members

·

Hats, shirts and covered safety footwear and all required Personnel Protective
Equipment (PPE) shall be supplied by the Contractor and must be worn by field
crew at all times

·

Reflective Orange Safety Vests for all Survey and Recording Crew personnel

·

Mobile Satellite Telephones with email facilities and Fax machines are
maintained on crew to assist with Safe Operations.

·

Crew Medivac procedures in place as per SSSP




Full International Red Cross standard First Aid Kit





23




--------------------------------------------------------------------------------




2.5.

FIRE PREVENTION EQUIPMENT




·

Each Line Vehicle Equipped with:




§

One (1) 1kg Fire Extinguisher (Vibes have Two (2) Fire Extinguishers)

§

Crew Emergency Procedures incorp Fire Emergency Callout procedure.




·

Shovels / Rakes and 1st Aid Kit




3.

CUSTOMER – SERVICES PROVIDED




·

All Government Approvals, Permitting, Land Access and Depermitting





24


